DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the suction force…greater than 0.2kg”. There is insufficient antecedent basis for this limitation in the claim since “the suction force” was not established in the preceding claim 1. The claim limitation, "suction force", also renders the claim indefinite because it is unclear whether the limitation refers to an attraction force since there is no suction force between magnets. For office action purposes the claim limitation “suction force” will be interpreted as an attraction force. The suction/attractive force does not specify a distance for the measurement, the 
Claim 7 recites the limitation "the magnetic base”. There is insufficient antecedent basis for this limitation in the claim since “the magnetic base” was not established in the preceding claim 1. 
Claim 7 recites the limitation "the pitch thereof”. There is insufficient antecedent basis for this limitation in the claim since “the pitch thereof” was not established in the preceding claim 1. The claim limitation, "pitch thereof" also renders the claim indefinite because it is unclear if the pitch is referring to a force, or a pitch between the magnetic end and the magnetic base, or a pitch of the track. For office action purposes the pitch will be interpreted as the pitch of track.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee Seong Geun (KR 20150115432 A1, Published 2015-10-14, hereinafter “Lee”, Google Translation provided within this office action). 
 (see re-produced Fig. 4 below) comprising:
a disposable part (cartridge 120) having:
a power input port (second PCB (P2)); ;
a slide rail (131 or bar 163 ): and
an ultrasonic probe (ultrasonic transducer 150) having a magnetic end with at least a pair of magnet N and S poles (permanent magnet MG2), wherein the ultrasonic probe is connected to the slide rail (see re-produced Fig. 4 and 5 below) 

    PNG
    media_image1.png
    709
    611
    media_image1.png
    Greyscale

Figure 5 

and electrically connected to the power input port (0109; “a second PCB substrate P2 Power is supplied to the second PCB substrate P2 and the ultrasonic transducer 150 is powered by the ultrasonic transducers 150 connected to each other via a wire (not shown)”) wherein the slide rail (131 or bar 163) and the ultrasonic probe (ultrasonic transducer 150) are encapsulated in a water-containing closed area (see re-produced Fig. 4 below; Body part 121; 0101; “the body part 121 to prevent the liquid medium 190 filling the inside from leaking to the outside.”; 0099; “the liquid medium 190 may be any one or more selected from the group consisting of water or alcohol, preferably distilled water, ethanol, methanol, and butanol. In addition, various well-known liquid mediums may be used”)

    PNG
    media_image2.png
    529
    837
    media_image2.png
    Greyscale

Figure 4

a fixed part (handle 110) having:
(first PCB (P1)) for electrically engaging the power input port when the disposable part is combined with the fixed part (see re-produced Fig. 5 below; 0109; “When the control switch 180 is depressed by the switch cover 113 using the control switch 180 inserted in the handle 110 while the lower end of the cartridge 120 is in contact with the surface of the skin, (Not shown) connected to the first PCB substrate P1 through a wire (not shown) and electrically connected to a terminal of the first PCB substrate P1, and a second PCB substrate P2 Power is supplied to the second PCB substrate P2 and the ultrasonic transducer 150 is powered by the ultrasonic transducers 150 connected to each other via a wire (not shown) and the ultrasonic transducer 150 is operated. At this time, 150, the ultrasonic waves are focused and have a focus F.”);

    PNG
    media_image3.png
    528
    832
    media_image3.png
    Greyscale

Figure 4

a track; (oscillator reciprocating means 171)
a magnetic holder (connecting member C) coupled to the track for magnetically driving the ultrasonic probe when the disposable part is combined with the fixed part; (0092; “The ultrasonic transducer 150 is reciprocally moved along the inside of the body part 121 by the oscillator reciprocating means 170 so that the position of the focus F of the ultrasonic transducer 150 is moved horizontally It is worth noting.”) and
a motor which drives the magnetic holder to move on the track (oscillator reciprocating means 170; 0090; “oscillator reciprocating means 170 is a linear motor having a shaft 171.”).

Regarding claim 2, Lee discloses all the elements above in claim 1, further Lee discloses, wherein the ultrasonic probe further comprises a miniature brake (shuttle 140), which is used for controlling the ultrasonic probe moving perpendicularly to the slide rail (Claim 1; “a control switch inserted in the main body to control operations of the ultrasonic transducer and the oscillator reciprocating means.” [The oscillator reciprocating means is the motor connected to the body 121 and the first and second permanent magnets so that the ultrasonic transducer can be linearly reciprocated (i.e. to move the ultrasound probe across the 131 or 163)]; “the oscillator forward / rearward shuttle 130 is movably installed in the body 121, and the shaft 171 of the oscillator reciprocating means 170 and the first and second magnetic bodies MG1 and MG2 And serves to interconnect the oscillator reciprocating means 170 and the ultrasonic transducer 150 so that the ultrasonic transducer 150 can be linearly reciprocated by the oscillator reciprocating means 170 .”).

Regarding claim 8, Lee discloses all the elements above in claim 1, further Lee discloses, wherein the disposable part and the fixed part each have a mutual engagement groove (0052; “A guide groove 111a corresponding to the guide groove 121a is formed”; see re-produced Fig. 1 below).

    PNG
    media_image4.png
    641
    836
    media_image4.png
    Greyscale

Figure 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, in view of Stigall et al (US 2019/0053782 A1, provisional filed 2017-08-15, hereinafter “Stigall”).
	Regarding claim 3, Lee discloses all the elements above in claim 1, further Lee discloses a ultrasonic probe (ultrasonic transducer 150).
Lee fails to disclose, wherein the ultrasonic probe comprises: 
a therapy probe; and
an imaging probe, which is parallel to the irradiation direction of the therapy probe.
However, in the same field of the endeavor, Stigall discloses an intraluminal ultrasound for diagnostic imaging and therapy. Specifically, Stigall discloses, 
wherein the ultrasonic probe (ultrasound device 110) comprises: 
a therapy probe (ultrasound transducer 130 for therapy); and
an imaging probe (ultrasound transducer 120 for imaging), which is parallel to the irradiation direction of the therapy probe (see re-produced Fig. 5 below).

    PNG
    media_image5.png
    338
    511
    media_image5.png
    Greyscale




Regarding claim 4, the modified combination above disclose all the elements of claim 3, Stigall further discloses, wherein the imaging probe has the same focal plane as the therapy probe (see re-produced Fig. 4 below).

    PNG
    media_image6.png
    290
    396
    media_image6.png
    Greyscale

Regarding claim 5, the modified combination above disclose all the elements of claim 3, Stigall further discloses, wherein the operating frequency of the imaging probe is 5 to 20 MHz. (0003; “due to the different in operation frequencies between the two, an ultrasound imaging device and an ultrasound therapeutic device are separate and distinct”; 0049; “the ultrasound elements 120, 130 can be driven at different operating voltages to change the frequency of the emitted ultrasound energy.”; 0029; “the center frequency of the ultrasound structure 120 can be between 10 MHz and 70 MHz, for example, including values such as 10 MHz, 20 MHz, 40 MHz, 45 MHz, 60 MHz, and/or other suitable values both larger and smaller. For example, lower frequencies (e.g., 10 MHz, 20 MHz) can advantageously penetrate further into the anatomy 102”).	 
Lee in view Stigall discloses the ultrasonic probe. Stigall further discloses an operating frequency of the imaging probe to be 10MHz. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to configure the probe scanning device of the combination to operate with the frequency of 5 to 20 MHz because Stigall discloses a frequencies within this range are suitable for imaging. 

Regarding claim 6, the modified combination above disclose all the elements of claim 3, Stigall further discloses, wherein the operating frequency of the therapy probe is 2 to 10 MHz. (0003; “due to the different in operation frequencies between the two, an ultrasound imaging device and an ultrasound therapeutic device are separate and distinct”; 0049; “the ultrasound elements 120, 130 can be driven at different operating voltages to change the frequency of the emitted ultrasound energy.”; 0031; “the center frequency of the ultrasound structure 130 can be between 1 kHz and 5 MHz, for example, including values such as 50 kHz, 500 kHz, 1 MHz, 3 MHz, and/or other suitable values both larger and smaller.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791